DETAILED CORRESPONDENCE
Claims 1-9 and 11-13 are under consideration.    
Claim 10 is withdrawn. 
This Official Action is final. 
Claims 1, 11, and 13 have been amended to recite that the total content of oil and fat in a range of 30 to 38%. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over WO2012161319 (KUWANO) in view of United States Patent No. 5,928,704 (TAKEDA).  United States Patent Application Publication No. 2014/0087031 is the U.S. equivalent for WO2012161319 and relied upon in this rejection. 
Claim 1 recites adding a seeding agent containing at least a β -XOX crystal to a chocolate mix in a molten state at a temperature of 32 to 40oC.; and 
adding water to the chocolate mix in an amount of 0.3 to 3.0% by mass of chocolate, 
wherein X represents a saturated fatty acid having 18-22 carbon atoms, O represents oleic acid, and XOX represents triacylglycerol in which oleic acid is bonded to the 2-position of glycerol, and X is bonded to the 1- and 3-positions. 
Claim 11 recites a method for suppressing an increase in viscosity of a water-containing chocolate mix, comprising adding a β-XOX crystal to a chocolate mix in a molten state having a temperature of 32 to 40°C, and adding water in an amount of 0.3 to 3.0 % by mass.

As to claims 1, 11 and 13, KUWANO teaches a fat-based confectionery material containing a nonfat milk solids and having a moisture content of 1% by weight or more, the fat-based confectionery material smoothly permeates into the porous food material by adding at least one sucrose fatty acid ester selected from the group consisting of a sucrose erucic acid ester and a sucrose stearic acid ester having an HLB value of 9 to 11 to the fat-based confectionery material. 
  The content of fat-based confectionery material in the composite fat-based confectionery according to the present embodiment varies depending on the type of porous food material, but may be set in any range from about more than 0% to 80% [0018]. This encompasses the claimed content of oil and fat in a range of 30 to 38%. 
KUWANO teaches at [0026]-[0027] the production of a fat-based confectionery material was prepared by using 32.6 parts by weight of sugar, 21.0 parts by weight of a vegetable oil and fat, 18.0 parts by weight of cocoa mass, 18.0 parts by weight of whole milk powder, 9.0 parts by weight of cocoa butter, 0.50 parts by weight of lecithin, 0.5 parts by weight of a sucrose stearic acid ester having an HLB value of 9.5.  
In view of the broader teachings of KUWANO, it would have been obvious to one skilled in the art to vary the amount of fat. 
At [0027], 1.5 Parts by weight of cow's milk was added to 98.5 parts by weight of the fat-based confectionery material, stirred and mixed to obtain a fat-based confectionery material having a moisture content of 1.8% by weight. 100 Parts by weight of the fat-based confectionery material having a moisture content of 1.8% by weight was adjusted to have a temperature of 35o C., and 3 parts by weight of a seed agent (manufactured by Fuji Oil Co., Ltd., trade name: Choco Seed B). 

Thus, KUWANO teaches adding a seed agent to molten chocolate at 35oC, which falls within the claimed temperature range. 
Milk (i.e., which contains water) is added to the composition to obtain a moisture content 1.8% by weight.
KUWANO does not teach adding the same crystal. 
However, TAKEDA teaches adding “seed glycerides” such as 2-oleoyl-1,3-dibehenyl glycerin  (BOB).  The seed glycerides are add in an amount of 1.0-10% by weight as the amount (weight basis) of the stabilized crystals of the seed glycerides (col. 2, lines 58-65 and col. 5, lines 30-35). 
This helps produce a shortening that provides a self-restoring function, that is, it functions as a material for preventing blooming even when chocolate using it is exposed to a high temperature such as about the body heat for a certain period of time. (col. 2, lines 10-22). 
Thus, it would have been obvious to use the BOB crystal of TAKEDA, as it helps produce a chocolate that is resistant to blooming. 
Claim 4 recites that after the seeding agent addition and the water addition, holding the temperature of the chocolate mix at 32 to 40°C for 10 minutes or more.
As to claim 4, KUWANO teaches that the temperature of the mixture is “maintained” teaches a holding step at a temperature of 30°C for up to two hours [0029]. This falls within the claimed time parameter of at least 10 minutes. It would have been obvious to one skilled in the art to vary the temperature so long as the temperature facilitates mixing of the composition, especially when there is no evidence of record indicating that the temperature is critical.

In regards to claim 5, TAKEDA teaches adding “seed glycerides” such as 2-oleoyl-1,3-dibehenyl glycerin  (BOB). The seed glycerides are add in an amount of 1.0-10% by weight as the amount (weight basis) of the stabilized crystals of the seed glycerides (col. 2, lines 58-65 and col. 5, lines 30-35). 
This helps produce a shortening that provides a self-restoring function, that is, it functions as a material for preventing blooming even when chocolate using it is exposed to a high temperature such as about the body heat for a certain period of time. (col. 2, lines 10-22). 
Thus, it would have been obvious to use the BOB crystal of TAKEDA, as it helps produce a chocolate that is resistant to blooming. 
Claims 6 and 7 recite that the crystal is a BOB crystal (claim 6) or StOSt crystal (claim 7). 
As to claims 6-7, TAKEDA discloses the recited BOB (i.e., BOB 1,3-dibehenyl-2-oleoylglycerol) (col. 2, lines 50-60). TAKEDA teaches adding “seed glycerides” such as 2-oleoyl-1,3-dibehenyl glycerin  (BOB). This helps produce a shortening that provides a self-restoring function, that is, it functions as a material for preventing blooming even when chocolate using it is exposed to a high temperature such as about the body heat for a certain period of time (col. 2, lines 10-22). 
Thus, it would have been obvious to use the BOB crystal of TAKEDA, as it helps produce a chocolate that is resistant to blooming. 
Claim 8 recites that after the seeding agent addition step and water addition, subjecting the chocolate mix to cooling solidification to obtain chocolate. 
Claim 9 recites that after the cooling solidification, subjecting the chocolate to a heat-retaining treatment.
oC after the heat-retaining step [0027].   As to the reheating step, it would have been obvious to one skilled in the art to reheat the food product for consumption.  
Claim 12 recites that the viscosity of the chocolate mix is suppressed to 1.10 times or less of the viscosity of the chocolate mix when the P-form XOX crystal and the water are added.
In regards to 12, the same viscosity would have been obtained as TAKEDA uses the same crystal and a moisture content that touches on the range as claimed.    This is also supported by KUWANO in general. KUMANO teaches in [0017] that when the moisture content of fat-based confectionery material is 1% by weight or more, the viscosity of fat-based confectionery material increases substantially in proportion with the moisture content, thereby reducing the fluidity. When the workability is thus decreases, it is desirable to reduce the viscosity of fat-based confectionery material by adding an emulsifier to assure the fluidity.
Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over KUWANO and TAKEDA as applied to claims 1, 4-9, and 11-13 above, and further in view of United States Patent No. 4,705,692 (TANAKA).
Claim 2 recites that the chocolate mix in a molten state includes 40 to 90% by mass of SOS in oil and fat in the chocolate mix in a molten state, wherein S represents a saturated fatty acid having 16-22 carbon atoms, O represents oleic acid, and SOS represents triacylglycerol in which oleic acid is bonded to the 2-position of glycerol and S is bonded to the 1- and 3-positions.
Claim 3 recites that the chocolate mix in a molten state includes 24 to 70% by mass of StOSt in an oil and fat in the chocolate mix in a molten state.  The above-identified references are silent as to using the recited fats in claims 2 and 3. 
 As discussed above, KUWANO teaches of a chocolate to which a seeding agent is added.  KUWANO is silent to the fat and oil as having the structure recited in claims 2 and 3. 
As to claims 2-3, TANAKA discloses a composition for cocoa butter comprises 5 to 60% by weight of an oleaginous composition (A) and 40 to 95% by weight of another oleaginous composition (B), (A) an oleaginous composition which comprises 40 to 100% by weight of mixed acid triglyceride(s) containing 15 to 70% by weight of saturated fatty acid(s) having 20 to 24 carbon atoms and 20 to 60% by weight of unsaturated fatty acid(s) having 16 to 22 carbon atoms as constituent fatty acids and containing at least one saturated fatty acid residue having 20 to 24 carbon atoms and at least one unsaturated fatty acid residue having 16 to 22 carbon atoms per molecule; and (B) an oleaginous composition which contains at least 70% by weight of 1,3-disaturated-2-oleoylglycerols comprising 1,3-dipalmitoyl-2-oleoylglycerol, 1-palmitoyl-2-oleoyl-3-stearoylglycerol and 1,3-distearoyl-2-oleoylglycerol (StoSt) and shows a weight 
It would have been obvious to add the composition with StoSt as set forth in TANAKA, as TANAKA teaches the composition has desirable melt properties. 

Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but are not persuasive.    
Applicant's arguments and AFFIDAVIT filed November 6, 2019 and resubmitted with the outstanding response argues that the claimed range provides an unexpected result in view of the claimed range of fat. However,   KUWANO teaches that the content of fat-based confectionery material in the composite fat-based confectionery according to the present embodiment varies depending on the type of porous food material, but may be set in any range from about more than 0% to 80% [0018]. This encompasses the claimed content of oil and fat in a range of 30 to 38%. 
Moreover, it is noted that the formulations in the declaration are limited. It is true that the declaration provides fat ranges outside of the claimed range. However, the compositions tested provide very specific amounts of cacao, milk powders, cocoa butter, emulsifiers and lecithin. None of these ingredients with the recited amounts in the declaration are accounted for in the claims. 
Thus, the results set forth in the declaration are not commensurate in scope with the claims. 

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799